      Case 7:19-cv-09657-NSR-LMS Document 23 Filed 04/14/20 Page 1 of 13


                                                                         USDC SONY
UNITED STATES DISTRICT COURT                                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                            ELECTRONICALLY FILED
---------------------------------------------------------------X         DOC#:
JEAN ROSEMOND,
                                                                         DATEF-IL_E_D:_
                                                                                     Y_l1-~1-i.o
                                                                                               - z.o
                                                                                                 -


                          Petitioner,                              19-cv-9657 (NSR) (LMS)
        -against-
                                                                   OPINION & ORDER
THOMAS DECKER, et al.,

                          Respondents.
---------------------------------------------------------------X
NELSON S. ROMAN, United States District Judge:

        Petitioner Jean Rosemond ("Petitioner" or "Rosemond") brings this petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241 (the "Petition"), challenging his prolonged detention

in United States Immigration and Customs Enforcement ("ICE") custody as a violation of the

Due Process Clause of the Fifth Amendment to the United States Constitution. (ECF No. 1). To

date, Rosemond has been detained for over one year without a bond hearing. Rosemond seeks

the issuance of a writ ordering Respondents to release him unless they provide him, within seven

days of the Court' s order, with a constitutionally adequate, individualized hearing before an

impartial adjudicator at which the Department of Homeland Security ("DHS") bears the burden

of establishing by clear and convincing evidence that his continued detention is justified and the

adjudicator considers alternatives to detention and Rosemond' s ability to pay. Respondents

oppose the Petition. (See ECF Nos. 9-11.)

        Furthermore, on March 18, 2020, Rosemond filed an emergency motion for his

immediate interim release pursuant to Mapp v. Reno, 241 F.3d 221 (2d Cir. 2001), in light of the

Coronavirus Disease 2019 ("COVID-19") and Rosemond' s "serious medical conditions."

(Emergency Motion, ECF No. 16 at 1.)
      Case 7:19-cv-09657-NSR-LMS Document 23 Filed 04/14/20 Page 2 of 13




       Currently pending before the Court is a Report and Recommendation (“R&R”) issued by

Magistrate Judge Lisa Margaret Smith pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil

Procedure 72(b), recommending that Rosemond’s Petition be granted, but that Rosemond’s

request for immediate interim release under Mapp be denied. (ECF No. 20.) For the following

reasons, this Court adopts the R&R, grants Rosemond’s Petition, and denies Rosemond’s

Emergency Motion for immediate interim release.

                                        BACKGROUND

       The facts are taken from the R&R, unless otherwise noted.             The Court assumes

familiarity with the factual and procedural background of this case, as set forth in the R&R.

       Rosemond arrived in the United States in 1983 as a 10-year-old and has been a Lawful

Permanent Resident (“LPR”) since that time. On April 2, 2019, ICE detained Rosemond, placed

him in ICE custody at the Orange County Jail in Goshen, New York, and served him with a

Notice to Appear (“NTA”), on a date “to be set.” The NTA charges Rosemond as removable

pursuant to 8 U.S.C. § 1227(a)(2)(A)(iii) based on his convictions for two aggravated felonies.

ICE commenced removal proceedings against Rosemond on April 4, 2019. Rosemond has been

detained at the Orange County Jail without a bond hearing since being taken into custody on

April 2, 2019.

       On September 20, 2019, the Immigration Judge (“IJ”) issued a written decision finding

that Rosemond was removable based on only one of his convictions, but also finding that his

removal should be withheld since Rosemond showed a “clear probability” of persecution if he

was removed to Haiti due to his significant mental health conditions. On March 12, 2020, the

Board of Immigration Appeals (“BIA”) issued its decision on appeal. The BIA concluded that



                                                2
       Case 7:19-cv-09657-NSR-LMS Document 23 Filed 04/14/20 Page 3 of 13



Rosemond was removable, but upheld the IJ’s determination that Rosemond had met his burden

of establishing that he is a member of a “particular social group of people with mental disorders

who exhibit erratic behavior” and that it is more likely than not that Rosemond would suffer

persecution if he is returned to Haiti, as he “will likely be institutionalized and suffer harm rising

to the level of persecution inside the institution.” Nonetheless, the BIA remanded the matter to

the IJ “for further fact finding and analysis regarding the issues of nexus and government

involvement in the feared persecution.” 1

        Rosemond filed the instant Petition on October 18, 2019, and subsequently filed the

Emergency Motion on March 18, 2020. After considering the parties’ submissions and the

record, Judge Smith issued the R&R recommending that this Court grant Rosemond’s Petition

and deny Rosemond’s Emergency Motion for immediate interim release. On April 8, 2020, both

Petitioner and Respondents filed timely written partial objections to the R&R. (ECF Nos. 21–

22.)

                                     STANDARD OF REVIEW

        The Federal Rules of Civil Procedure provide that a magistrate judge may “hear a pretrial

matter [that is] dispositive of a claim or defense” if so designated by a district court. Fed. R. Civ.

P. 72(b)(1). In such a case, the magistrate judge “must enter a recommended disposition,

including, if appropriate, proposed findings of fact.” Id.; accord 28 U.S.C. § 636(b)(1).

        When reviewing a Report and Recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1)(C). A district court may also “adopt those portions of the [Report and

Recommendation] to which no objections have been made and which are not facially erroneous.”

1
 On April 2, 2020, Rosemond’s immigration court remand proceedings were rescheduled to April 21, 2020. (See
ECF No. 21 at 9.)


                                                    3
      Case 7:19-cv-09657-NSR-LMS Document 23 Filed 04/14/20 Page 4 of 13



West v. Sheahan, No. 12-CV-08270, 2016 WL 67789, at *1 (S.D.N.Y. Jan. 4, 2016) (quoting

Wilds v. United Parcel Serv., Inc., 262 F. Supp. 2d 163, 170 (S.D.N.Y. 2003)); see also 28

U.S.C. § 636(b)(1)(A) (“[T]he court may reconsider any pretrial matter under this subparagraph .

. . where it has been shown that the magistrate judge’s order is clearly erroneous or contrary to

law.”)

         However, when a specific objection is made, the district court must review the contested

sections de novo. See 28 U.S.C. § 636(b)(1) (“A judge of the court shall make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made.”); Fed. R. Civ. P. 72(b) (“The district judge to whom the case is

assigned shall make a de novo determination upon the record, or after additional evidence, of any

portion of the magistrate judge’s disposition to which specific written objection has been made in

accordance with this rule.”); see, e.g., Pizarro v. Bartlett, 776 F. Supp. 815, 817 (S.D.N.Y.

1991). In a de novo review, a district court must consider the “[r]eport, the record, applicable

legal authorities, along with Plaintiff’s and Defendant’s objections and replies.” Diaz v. Girdich,

No. 04-CV-5061(RJH), 2007 WL 187677, at *1 (S.D.N.Y. Jan. 23, 2007) (internal quotation

marks and citations omitted). Objections must be “specific and clearly aimed at particular

findings” in the Report and Recommendation. Molefe v. KLM Royal Dutch Airlines, 602 F.

Supp. 2d 485, 487 (S.D.N.Y. 2009).

                                         DISCUSSION

         I.     Petitioner’s Emergency Motion for Immediate Interim Release

         Rosemond’s Emergency Motion seeks his immediate interim release pursuant to Mapp v.

Reno, 241 F.3d 221 (2d Cir. 2001), due to his “serious medical conditions and resulting




                                                4
     Case 7:19-cv-09657-NSR-LMS Document 23 Filed 04/14/20 Page 5 of 13



vulnerability to severe illness or death if infected by the coronavirus . . . while in immigration

detention[.]” (Emergency Motion at 1.)

               a. Magistrate Judge’s Findings

       Judge Smith analyzed the applicability of the Mapp doctrine and concluded that it applies

in this case, where Petitioner was subject to mandatory detention pursuant to 8 U.S.C. § 1226(c).

(R&R at 8–9.) Judge Smith proceeded to apply the Mapp standard to Rosemond’s request for

immediate release, and considered: (i) whether the habeas petition raises substantial claims, and

(ii) whether extraordinary circumstances exist that make the grant of bail necessary in order to

make the habeas remedy effective. See, e.g., Nikolic v. Decker, No. 19-CV-6047-LTS, 2020 WL

1304398, at *1 (S.D.N.Y. Mar. 19, 2020); Reid v. Decker, 2020 WL 996604, at *13 (S.D.N.Y.

Mar. 2, 2020).     Judge Smith found that the Petition presents a substantial claim and

recommended that the Petition be granted and a bond hearing be held; thus, she found the first

factor was met. As to the second factor, Judge Smith determined that, under the circumstances

presented, the grant of bail was not “necessary in order to make the habeas remedy effective.”

Specifically, Judge Smith observed that Rosemond’s Petition seeks only a constitutionally

adequate bond hearing, and Judge Smith recommended the grant of such relief. In addition,

Judge Smith distinguished Rosemond’s health conditions from those featured in other cases

wherein bail was found to be necessary to make the habeas remedy effective. Judge Smith

concluded that the grant of immediate interim release was not necessary to make the habeas

remedy effective. (R&R at 9–14.)

               b. Discussion of Objections

                       i. Whether Mapp Applies in § 1226(c) Mandatory Detention Cases

       Respondents argue that the R&R incorrectly concludes that federal courts have authority

to release a petitioner under Mapp where the petitioner is held in mandatory detention pursuant

                                                5
      Case 7:19-cv-09657-NSR-LMS Document 23 Filed 04/14/20 Page 6 of 13



to 8 U.S.C. § 1226(c). The petitioner in Mapp was detained under a separate provision, 8 U.S.C.

§ 1231, under which detention is mandatory only for an initial period of 90 days, and

discretionary thereafter. Mapp, 241 F.3d at 228–29.                    The Second Circuit rejected the

government’s argument that federal courts lacked authority to grant bail to aliens in that

situation, reasoning: “we are unprepared to hold that powers that are inherent in the federal

courts, like that of granting bail to habeas petitioners, can be limited by general attitudes cobbled

together from laws of varying vintage and scope, rather than by specific statutory provisions.” Id.

By contrast, Respondents contend that the power the grant bail to habeas petitioners is

constrained here by specific statutory provisions.

        Respondents underscore § 1226(c), which “mandates detention of any alien falling within

its scope and that detention may end prior to the conclusion of removal proceedings ‘only if’ the

alien is released for witness protection purposes.” Jennings v. Rodriguez, 138 S. Ct. 830, 847

(2018) (emphasis added). Thus, Respondents conclude, the Court lacks authority to grant release

pending a bond hearing for a petitioner who is subject to mandatory detention under § 1226(c).

        Judge Smith properly considered and rejected this interpretation of Mapp. The Mapp

decision did not opine on the question of whether § 1226(c) limits to the Court’s inherent powers

to release a habeas petitioner to bond. Judge Smith also noted that courts in this District have

issued interim relief to § 1226(c) detainees. See, e.g., Kiadii v. Decker, No. 18-CV-1584 (AT),

2018 WL 10456549, at *1-2 (S.D.N.Y. Mar. 2, 2018) (granting release of person held under §

1226(c) pursuant to inherent authority under Mapp). 2


2
  See also Umana Jovel v. Decker, No. 20CIV308GBDSN, 2020 WL 1467397, at *1 (S.D.N.Y. Mar. 26, 2020)
(same) (“This Court disagrees with the Government’s claim that Mapp does not apply in § 1226(c) mandatory
detention cases, such as the present.”); Arana v. Barr et al, No. 19 CIV. 7924 (PGG), 2020 WL 1659713, at *7
(S.D.N.Y. Apr. 3, 2020) (applying Mapp and denying interim release of person held under § 1226(c)); cf. Vacchio v.
Ashcroft, 404 F.3d 663, 673 (2d Cir. 2005) (explaining that a prior panel released petitioner on bail under Mapp
during the pendency of the appeal of his habeas petition challenging mandatory detention under 1226(c)).
.

                                                        6
      Case 7:19-cv-09657-NSR-LMS Document 23 Filed 04/14/20 Page 7 of 13



                       ii. Whether Petitioner Failed to Demonstrate Extraordinary
                           Circumstances

       Petitioner objects to the R&R on the ground that Judge Smith erred in finding that the

circumstances presented were not “extraordinary,” and therefore the second element of the Mapp

test had not been met.      Petitioner argues the COVID-19 Pandemic, Rosemond’s particular

circumstances, and the dysfunction of Varick Street Immigration Court are extraordinary

circumstances that merit immediate interim release. Petitioner refers to courts in this district that

have exercised their inherent authority pursuant to Mapp and ordered the release of immigrant

detainees in what Petitioner contends are analogous and less extraordinary circumstances.

       Judge Smith correctly considered the circumstances at hand and determined they did not

rise to the level of “extraordinary.” Where, as here, the petitioner seeks a bond hearing—and the

court grants such a hearing—interim release is not needed for that bond hearing to be

constitutionally adequate. See Arana v. Barr, No. 19 Civ. 7924 (PGG) (DF), 2020 WL 1659713,

at *7 (S.D.N.Y. Apr. 3, 2020) (denying immediate interim release pending a bond hearing);

Nikolic v. Decker, No. 19 Civ. 6047 (LTS), 2020 WL 1304398 at *2 (S.D.N.Y. Mar. 19, 2020)

(“While Petitioner asserts that complications associated with his medical condition present

extraordinary circumstances that warrant his release on bail, Petitioner has not demonstrated that

the grant of bail is necessary to make the habeas remedy he seeks (an individualized bond

hearing) effective”); Reid v. Decker, No. 19 Civ. 8393 (KPF), 2020 WL 996604, at *13

(S.D.N.Y. Mar. 2, 2020) (“The Court is truly sympathetic to Reid’s situation. However,

particularly in light of the fact that the Court is granting the relief sought in Reid’s Petition, Reid




                                                  7
      Case 7:19-cv-09657-NSR-LMS Document 23 Filed 04/14/20 Page 8 of 13



has not established the existence of extraordinary circumstances that make the grant of bail

necessary to make the habeas remedy effective.”). 3

        Furthermore, while the Court acknowledges the unique and significant challenges posed

by the COVID-19 pandemic, it agrees with Judge Smith that the cases in which the petitioner’s

health conditions were found to contribute to “extraordinary circumstances” meriting relief are

distinguishable.       (R&R at 11) (discussing D’Alessandro v. Mukasey, No. 08-CV-914

(RJA)(VEB), 2009 WL 799957, at *4 (W.D.N.Y. March 25, 2009), modified, 2009 WL

10194901 (W.D.N.Y. Mar. 26, 2009), aff’d, 2009 WL 931164 (W.D.N.Y. Apr. 2, 2009); Umana

Jovel v. Decker; and Arana). In addition, the R&R correctly explains that there is “no evidence

that [Rosemond]’s mental disorders alone make him particularly vulnerable to COVID-19.”

R&R at 12. 4

        II.      Rosemond’s Habeas Petition

        Rosemond brings this Petition pursuant to 28 U.S.C. § 2241, challenging his prolonged

detention in ICE custody as a violation of the Due Process Clause of the Fifth Amendment to the

United States Constitution. To date, Rosemond has been detained for over one year without a

bond hearing.

3
 In Arana, Judge Gardephe noted “There is some evidence that hearings can be expeditiously conducted. On March
26, 2020, Judge Daniels ordered a bond hearing to occur by April 3, 2020, and a hearing was scheduled for March
31, 2020.” (citing Umana Jovel v. Decker, No. 20 Civ. 308, 2020 WL 1467397, at *2 (S.D.N.Y. Mar. 26, 2020) and
Umana Jovel v. Decker, No. 20 Civ. 308, 2020 WL 1539282, at *1 (S.D.N.Y. Mar. 31, 2020)).
4
  The additional cases cited in Petitioner’s objection are also distinguishable. In Coronel, the court found the
petitioners had raised substantial claims and demonstrated a likelihood of success on the merits for their Eighth
Amendment deliberate indifference to medical needs claim. See Coronel v. Decker, 2020 WL 1487274 at *9
(finding petitioners “have co-morbidities that make them particularly vulnerable if they contract COVID-19.”). In
Avendano, the petitioner also brought deliberate indifference claims, and the court found his medical conditions
rendered him “peculiarly at risk of serious injury or death in the event he contracts COVID-19.” Avendano
Hernandez v. Decker, 20-cv-1589 (JPO), 2020 WL 1547459 at *3 (S.D.N.Y. Mar. 31, 2020). And in Basank, the
court found that “[e]ach Petitioner suffers from chronic medical conditions, and faces an imminent risk of death or
serious injury in immigration detention if exposed to COVID-19.” Basank v. Decker, ---F. Supp. 3d---, 2020 WL
1481503 at *7 (S.D.N.Y. Mar. 26, 2020). Judge Smith also correctly noted that, although Rosemond’s counsel
mentioned for the first time during oral argument that Rosemond also suffers from asthma, there is no evidence in
the record of this condition.

                                                        8
      Case 7:19-cv-09657-NSR-LMS Document 23 Filed 04/14/20 Page 9 of 13



               a. Magistrate Judge’s Findings

       Judge Smith applied the fact-based five-factor test set forth in Sajous v. Decker, No. 18-

CV-2447 (AJN), 2018 WL 2357266 (S.D.N.Y. May 23, 2018), to determine whether

Rosemond’s continued detention pursuant to § 1226(c) without a bond hearing has become

“unreasonable.” The R&R considered: (i) the length of time the petitioner has been detained; (ii)

whether the petitioner is responsible for the delay; (iii) whether the petitioner has asserted

defenses to removal; (iv) whether the petitioner’s civil immigration detention exceeds the time

he or she spent in prison for the crime that rendered him or her removable; and (v) whether the

facility in which the petitioner is detained is “meaningfully different from a penal institution for

criminal detention.” Sajous, 2018 WL 2357266, at *10–11. Judge Smith concluded that each of

the five factors weighed in Rosemond’s favor, that Rosemond’s detention was unreasonable and

unconstitutional, and that he is entitled to a bond hearing.

       Moreover, the R&R concluded that Rosemond’s bond hearing should include the

following procedural safeguards: Respondents should bear the burden to establish by clear and

convincing evidence that Rosemond poses a flight risk or a danger to the public; the IJ should

meaningfully consider alternatives to imprisonment; and the IJ should meaningfully consider

Rosemond’s ability to pay if setting a monetary bond.

               b. Discussion of Objections

       Respondents take the position that the Sajous test should not be used because, among

other things, it fails to account for the government’s interest in detention of certain criminal

aliens. For the avoidance of doubt, the Court acknowledges that detention under § 1226(c) may

serve valid statutory purposes. See, e.g., Demore v. Kim, 538 U.S. 510, 523 (2003). This,

however, does not mean that all detentions pursuant to § 1226(c) necessarily comport with due



                                                  9
     Case 7:19-cv-09657-NSR-LMS Document 23 Filed 04/14/20 Page 10 of 13



process. Respondents emphasize that detention under § 1226(c) is constitutional by design,

(Resp. Partial Objection to R&R, ECF No. 21, at 12–14), but this sidesteps the fact-based inquiry

that courts ought undertake to meaningfully assess the constitutionality of any individual

instance of detention. In this District, those subject to mandatory detention under § 1226(c) are

entitled to bond hearings “when their continued detention becomes unreasonable and

unjustified.” See, e.g., Brissett v. Decker, 324 F. Supp. 3d 444, 451 (S.D.N.Y. 2018) (collecting

cases). The Sajous fact-based analysis has been “overwhelmingly adopted” by courts in this

District. See Arana v. Barr, No. 19 CIV. 7924 (PGG), 2020 WL 1659713, at *6 (S.D.N.Y. Apr.

3, 2020 (quoting Dukuray v. Decker, No. 18-CV-2989 (VB), 2018 WL 5292130, at *3,

(S.D.N.Y. Oct. 25, 2018)). Accordingly, the Court agrees with Judge Smith’s application of the

Sajous test here.

       Respondents argue that, even if the Court applies the Sajous test, it should reach a

different result. The Court considers each factor in turn.

                       i. Length of Detention

       The Court agrees that there is no bright-line rule that governs the constitutionally

permissible length of detention under § 1226(c). See Jennings v. Rodriguez, 138 S. Ct. 830, 846

(2018). The R&R noted that Rosemond had been detained for about a year (he has now been

detained for over a year), and cited caw law finding detention periods of less than one year to be

unreasonable. (R&R at 16.) The Court agrees that, while not determinative, this weighs in favor

of granting Rosemond relief.

                      ii. Whether Rosemond Is Responsible for the Delay

       The R&R discussed the various delays in Rosemond’s immigration proceedings in detail.

It appears that Rosemond’s actions regarding filings and his appeal caused some of the delays,

however, the R&R also notes several instances of lengthy delays caused by Respondents. The

                                                10
        Case 7:19-cv-09657-NSR-LMS Document 23 Filed 04/14/20 Page 11 of 13



Court agrees that “the mere fact that a noncitizen opposes his removal is insufficient to defeat a

finding of unreasonably prolonged detention,” particularly where the petitioner’s arguments are

“not frivolous.” Hernandez v. Decker, No. 18-CV-5026 (ALC), 2018 WL 3579108, at *9

(S.D.N.Y. July 25, 2018), appeal withdrawn, No. 18-2824, 2019 WL 1377025 (2d Cir. Feb. 5,

2019). Respondents do not claim that Rosemond’s claims are “frivolous,” 5 nor do they claim

Rosemond’s conduct was dilatory or an effort to “gam[e] the system.” Sajous, 2018 WL

2357266, at *10. The Court agrees that this factor weighs in favor of granting Rosemond relief.

                           iii. Defenses to Removal

           Respondents argue that this factor is “not relevant.” The Court disagrees. The R&R

correctly observed that if a detainee has asserted no defenses, “he [or she] will presumably be

removed from the United States eventually,” and the detainee’s continued detention is therefore

more reasonable. Sajous, 2018 WL2357266, at *11. Here, Rosemond has raised non-frivolous

defenses. The Court agrees this weighs in Rosemond’s favor.

                           iv. Time in Prison for the Crime that Rendered Him Removable

           Respondents similarly argue that this factor is “not relevant.” The Court disagrees. See

Sajous, 2018 WL2357266, at *11. Rosemond’s only allegedly removable conviction occurred in

2001 for which he served one year in prison. Petition ¶ 69. Rosemond’s time in detention has

now exceeded one year. Thus, the R&R was correct in determining this factor weighs in favor of

granting Rosemond relief.

                            v. Difference Between the Current Facility and a Penal Institution

           Again, Respondents argue that this factor is “not relevant.” The Court disagrees. See

Sajous, 2018 WL2357266, at *11. The R&R correctly observed that Rosemond is being held in


5
    During oral argument Respondents conceded that Rosemond's defenses to removal are not frivolous. (R&R at 19.)


                                                        11
     Case 7:19-cv-09657-NSR-LMS Document 23 Filed 04/14/20 Page 12 of 13



the Orange County Jail, which is used for criminal detention. Petition ¶ 69. Judge Smith was

correct to note that this factor weighs in favor of granting Rosemond relief.

                      vi. Procedural Requirements of Rosemond’s Bond Hearing

       Finally, Respondents take issue with the procedural safeguards that Judge Smith

recommended be imposed. Respondents note that the Supreme Court has consistently affirmed

the constitutionality of detention pending removal proceedings in cases in which the government

did not bear the burden to justify that detention by clear and convincing evidence. See, e.g.,

Demore, 538 U.S. at 531; Reno v. Flores, 507 U.S. 292, 306 (1993); Carlson v. Landon, 342

U.S. 524, 538 (1952). But these cases did not involve findings that detention without a bond

hearing had become unreasonable. In keeping with the “overwhelming majority” of courts post-

Jennings, the R&R correctly concluded that, under these circumstances, the government should

bear the burden to justify Rosemond’s detention by clear and convincing evidence. Joseph v.

Decker, No. 18-CV-2640 (RA), 2018 WL 6075067, at *12 (S.D.N.Y. Nov. 21, 2018); see also

Perez v. Decker, No. 18-CV-5279 (VEC), 2018 WL 3991497, at *6 (S.D.N.Y. Aug. 20, 2018).

       As to whether the Court should require an immigration judge to consider ability to pay

and alternatives to detention, Respondents have not suggested how else to satisfy the due process

concerns underlying these requirements. See, e.g., Jovel, 2020 WL 1502038, at *10 (S.D.N.Y.

Mar. 24, 2020) (“‘[T]he Constitution compels’ consideration of ability to pay and alternatives to

detention”) (quoting Hernandez, 2018 WL 3579108, at *12); Perez, 2018 WL 3991497, at *6

(Due Process Clause requires an Immigration Judge to consider alternatives to detention and a

petitioner’s ability to pay a bond). The Court therefore agrees that such requirements are

necessary to safeguard due process in this case.




                                                   12
     Case 7:19-cv-09657-NSR-LMS Document 23 Filed 04/14/20 Page 13 of 13



                                        CONCLUSION

       For the reasons stated above, this Court adopts Judge Smith's R&R.             Rosemond's

Petition is GRANTED and his Emergency Motion is DENIED. Respondents will either produce

Petitioner before an Immigration Judge by April 28, 2020 for an individualized bond hearing or

release him on his own recognizance that day. The bond hearing must include the procedural

safeguards set forth in the R&R. The Clerk of the Court is respectfully requested to terminate

the motion at ECF No. 16. The Clerk of the Court is also respectfully directed to close this case.


Dated: April 14, 2020
       White Plains, New York


                                                             NELSON S. ROMAN
                                                           United States District Judge




                                                13
